Exhibit 10.23

*** Text Omitted and Filed Separately

Pursuant to a Confidential Treatment Request

under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1)

AMENDED AND RESTATED

TECHNOLOGY LICENSE AGREEMENT

THIS AMENDED AND RESTATED TECHNOLOGY LICENSE AGREEMENT (the “License Agreement”)
is made and entered into as of October 29, 2010 (the “Effective Date”) by and
between Dot Hill Systems Corp., a Delaware corporation (“Dot Hill”) having its
principal place of business located at 1351 S. Sunset Street, Longmont, Colorado
80501 and NetApp, Inc. (formerly known as Network Appliance, Inc.), a Delaware
corporation, having its principal place of business located at 495 East Java
Drive, Sunnyvale, California 94089, and NetApp Holding and Manufacturing B.V., a
Netherlands corporation formerly known as Network Appliance B.V., having its
principal place of business at Vision Plaza East, Boeing Avenue 300, 1119 PZ
Schiphol-RIJK, the Netherlands (NetApp, Inc. and NetApp Holding and
Manufacturing B.V. are herein collectively and jointly referred to as “NetApp”).
This License Agreement supersedes and replaces in its entirety the Technology
License Agreement previously entered into by and between Dot Hill and NetApp,
Inc. (formerly known as Network Appliance, Inc.) in October, 2007 (the “Prior
TLA”). Dot Hill and NetApp may individually be referred to as a “Party” and
collectively as the “Parties” in this License Agreement.

BACKGROUND:

WHEREAS, NetApp and Dot Hill previously entered into a Development and OEM
Supply Contract (defined below);

WHEREAS, Dot Hill and NetApp are interested in establishing separate terms and
conditions for the permitted use by NetApp and each NetApp DCM (defined below)
of certain Dot Hill Technology (defined below) that is delivered by Dot Hill to
NetApp for the intended development, manufacture, sale, distribution and
delivery of NetApp products, as more fully set forth below; and

WHEREAS, Dot Hill and NetApp desire that this License Agreement will supersede
and replace in their entirety those provisions in the Development and OEM Supply
Contract which pertain to, among other things, license rights granted by Dot
Hill for use of Dot Hill Technology and rights, duties and/or obligations for
the establishment and maintenance of an escrow therefore, as more fully set
forth below.

NOW, THEREFORE, in consideration of the terms and conditions herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Dot Hill and NetApp hereby agree to the following:

AGREEMENT:

1. Definitions. For purposes of the construction and interpretation of this
License Agreement, the following terms shall have the following meanings:

 

Page 1   

NetApp and Dot Hill Confidential

Technology License Agreement



--------------------------------------------------------------------------------

1.1 “Affiliate” means any entity that controls, is controlled by, or under
common control with a party, where control means the direct or indirect
beneficial ownership or control of more than fifty percent (50%) of the
outstanding voting interests of such entity (but only for so long as such entity
meets these requirements).

1.2 “Confidential Information” of a Party means all business, technical and
financial information, data, know-how, ideas and customer lists and any and all
other information and material, tangible or intangible, that is owned, used
obtained or maintained by such Party which provides such Party an advantage over
competitors who do not know or use it and derives to such Party economic value
(actual or potential) from not being generally known to the public or to other
entities who can obtain economic or other value from its disclosure and use. For
the avoidance of doubt, (i) Dot Hill Technology that is licensed by Dot Hill
under this License Agreement shall be deemed to be Confidential Information
belonging to Dot Hill and (ii) the provisions of this License Agreement shall be
deemed to Confidential Information of both Parties.

1.3 “Development and OEM Supply Contract” means that certain Development and OEM
Supply Agreement dated July 26, 2005, as amended.

1.4 “Dot Hill Competitor” means Xyratex, Ltd., LSI Corporation, Infortrend
Technology, Inc. and/or any of their respective Affiliates and/or
successors-in-interest.

1.5 “Dot Hill IPR” means all rights worldwide in and to any Dot Hill Patents,
copyrights, trade secrets and semiconductor topography rights (including
semiconductor mask work rights) that Dot Hill has the right to license without
the payment of any royalties or other fees to any third parties and that are not
otherwise available to NetApp without a license from Dot Hill, but in all cases
excluding rights in trademarks, service marks, trade names, service names, and
Internet domain names and other similar designations.

1.6 “Dot Hill Patents” means patents, patent applications, design patents and
registrations, and utility models, along with any reissues, re-examinations,
continuations, continuations-in-part, divisions and renewals thereof, which Dot
Hill has the right to license as of the Effective Date without the required
payment of any royalties or other fees to any third party and that are not
otherwise available to NetApp without a license from Dot Hill.

1.7 “Dot Hill Technology” means those items of Technology that Dot Hill has the
right to license to NetApp without the payment of royalties or other fees to
third parties and that are not otherwise available to NetApp without a license
from Dot Hill and which are used on the Effective Date by Dot Hill to develop,
manufacture, assemble, test and support the Products. These items of Technology
are identified in Schedule 1.7, Dot Hill Technology, to this License Agreement,
which items may be updated upon mutual written agreement of the authorized
representatives of Dot Hill (which for Dot Hill shall be the President or Senior
Vice President of Engineering) and NetApp (which for NetApp shall be a Vice
President of Engineering) provided, however,

 

Page 2   

NetApp and Dot Hill Confidential

Technology License Agreement



--------------------------------------------------------------------------------

that all of the following conditions are met: (i) any such item that is to be
added or updated must have been in existence as of the Effective Date (for the
avoidance of doubt, these additions and updates of Technology may include, but
not be limited to, undocumented processes or procedures that are being used to
perform the manufacture of Products on the Effective Date); (ii) any such item
to be added or updated is necessary to manufacture the Products listed on
Exhibit B, Rev. 9, to the Development and OEM Supply Contract, as such Exhibit
B, Rev. 9 exists on the date of the execution and delivery by the Parties of
this License Agreement; (iii) Dot Hill is not required to pay royalties or other
fees to any third party for any item to be added or updated; and (iv) in the
Parties’ reasonable opinion, each such item had either been erroneously or
incorrectly omitted from, insufficiently documented, or erroneously or
incorrectly included on Schedule 1.7, Dot Hill Technology, to this License
Agreement. If such authorized representatives of Dot Hill and NetApp agree to
update Schedule 1.7, Dot Hill Technology, for any such item, then Dot Hill will
prepare an update thereto that addresses such item of Technology and upon
NetApp’s written acceptance of such update proposed by Dot Hill, it will become
a part of Schedule 1.7, Dot Hill Technology. Any consent to be provided to a
modification or update made to Schedule 1.7, Dot Hill Technology, by Dot Hill
shall not be unreasonably withheld. Dot Hill Technology will also include items
of Technology that Dot Hill may supply after the Effective Date to NetApp under
the Development and OEM Supply Contract to the extent necessary to resolve a bug
or defect found in Products; however, Dot Hill Technology does not and shall not
include any derivatives, enhancements and/or major modifications to the Products
developed by or for Dot Hill after the Effective Date or any items created after
the Effective Date for which Dot Hill may derive independent economic value,
separate and/or apart from the Products.

1.8 “Effective Date” shall have the meaning ascribed to such term in the
introductory paragraph of this License Agreement.

1.9 “IOM” means an electronics input-output module which incorporates or makes
use of any Dot Hill Technology.

1.10 “Initial Purchase Period” means the period beginning on […***…] and ending
on […***…].

1.11 “License Agreement” means the base terms and conditions of this agreement,
together with any exhibits which are attached hereto.

1.12 “NetApp DCM” means a third party which is authorized in writing by NetApp
to manufacture products for NetApp.

1.13 “PCM” means an electronics processor controller module which incorporates
or makes use of any Dot Hill Technology.

1.14 “Permitted Purposes” means the following: (i) the development of
improvements to the Products (the “Improvements”); (ii) the manufacture of
Products

 

Page 3   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

and Improvements thereto solely for integration into or as additions to NetApp
systems, appliances and other products; (iii) the sale, distribution, servicing
and support of systems, appliances and other products containing the Products or
Improvements; and/or (iv) […***…].

1.15 “Product” means any Shasta, […***…] product that (i) incorporates and/or
makes use of any Dot Hill Technology and (ii) is listed on Exhibit B (Product
Price and Bill of Materials Breakdown) of the Development and OEM Supply
Contract, as such exhibit may be updated from time to time by the parties.

1.16 “[…***…]” means any […***…] containing Dot Hill Technology that is designed
by or for NetApp […***…]. Notwithstanding the foregoing, the term “[…***…]”
shall not include any […***…].

1.17 “[…***…] Product” means any […***…] or any derivative products thereof,
which incorporate or make use of any Dot Hill Technology and is designed
[…***…].

1.18 “Technology” means any and all technical information, know how, trade
secrets, data, plans, schematics, drawings, design hardcopy, computer-assisted
design files, specifications, vendor lists, board layouts, firmware, test
scripts, quality standards, internal component test design, tooling, tooling
designs, test software and documentation, process flows, and process setups and
process instructions.

1.19 “Trigger Event” shall have the same meaning as is ascribed to such term in
the Section 5, Definitions, of the Development and OEM Supply Contract.

2. Term. The term of this License Agreement shall commence on the Effective Date
and, unless earlier terminated in accordance with its termination provisions,
shall end on the date on which the last to expire of the Dot Hill IPR can be
enforced. Upon any termination of this License Agreement in accordance with its
termination provisions, the term of this License Agreement will end on the
effective date of such termination.

3. License Rights and Restrictions

(a) Ordinary Use. Subject to the terms and conditions of this License Agreement
and the Development and OEM Supply Contract, including the fulfillment by NetApp
of its obligations to pay on a timely basis all amounts due under such
agreements and to comply in all respects with the requirements obligations in
Exhibit J, Rev. 2 of the Development and OEM Supply Contract, Dot Hill hereby
grants, on behalf of itself and its Affiliates, to NetApp a worldwide,
perpetual, non-transferable (except as permitted under Section 8 (“No
Assignment”), non-sublicensable, nonexclusive right

 

Page 4   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

and license […***…].

(b) Manufacturing and Other Rights. Subject to the terms and conditions of this
License Agreement and the Development and OEM Supply Contract, including the
fulfillment by NetApp of its obligations to pay on a timely basis all amounts
due under such agreements and to comply in all respects with the requirements
obligations in Exhibit J, Rev. 2 of the Development and OEM Supply Contract, Dot
Hill hereby grants, on behalf of itself and its Affiliates, to NetApp a
worldwide, revocable in accordance with Section 3(c), non-transferable (except
as permitted under Section 8 (“No Assignment”)), royalty-free, perpetual,
nonexclusive right and license, without the right to sublicense (except as set
forth in Section 3(d)) under the Dot Hill IPR to […***…] to perform: (i) during
the Initial Purchase Period if a Trigger Event occurs and after the expiration
of the Initial Purchase Period, Permitted Purposes for […***…] Products […***…]
and (ii) at all times, Permitted Purposes for […***…]. For the avoidance of
doubt, […***…].

(c) Certain Rights of Revocation. Each Party acknowledges and agrees that the
license rights granted to NetApp in Section 3(b) above may be revoked
immediately by Dot Hill, upon written notice to NetApp, in the event of the
occurrence of any of the following events:

(i) if NetApp […***…]; or

(ii) this License Agreement is terminated according to its terms due to a
material breach by NetApp.

Also, upon written notice to NetApp, Dot Hill may revoke immediately the
sublicense rights granted by NetApp to a sublicensee of NetApp in the event
that: (1) such sublicensee improperly uses Dot Hill Technology beyond the scope
of the sublicense rights described in Section 3(d) (and further described in
Section 3(b) above) and (2) any such improper use remains uncured for a period
of […***…] after written notice thereof. Any revocation made by Dot Hill of any
NetApp rights in Section 3(b) as a result of any of the events described in
Subsection 3(c)(i) and/or 3(c)(ii) above shall result in the revocation of all
related sublicense rights granted by NetApp.

(d) Sublicense Rights

 

Page 5   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

(i) Scope of Rights. Subject to the provisions in this Section 3(d) and NetApp’s
compliance with the other terms and conditions of this License Agreement and the
Development and OEM Supply Contract, the rights granted in Section 3(b) may be
sublicensed by NetApp solely to NetApp DCMs to make, within the scope of the
applicable rights granted in Section 3(b), […***…] Products, […***…] and/or
[…***…] for sale to (1) NetApp and (2) NetApp’s Affiliates.

(ii) Other Responsibilities. Prior to the granting by NetApp of any such
sublicense rights to NetApp DCMs or NetApp’s Affiliates, NetApp shall obtain the
written agreement of NetApp DCMs or NetApp’s Affiliates, as applicable, to hold
in confidence all Dot Hill Technology that NetApp may provide and, in the case
of a grant of any sublicense rights to any NetApp DCMs, for such NetApp DCMs to
use such Dot Hill Technology solely in a manner fully and entirely consistent
with the rights granted in Section 3(b) and solely to make Products for sale to
NetApp or NetApp’s Affiliates.

(iii) Exclusions. Notwithstanding anything to the contrary, no rights, licenses,
approvals or permissions are granted under this License Agreement or given by
Dot Hill to NetApp or any NetApp DCM to permit it to license, sublicense,
provide, distribute or disclose during the Initial Purchase Period any Dot Hill
Technology to any Dot Hill Competitor for the purpose of producing any […***…].
However, in the event that NetApp considers purchasing […***…] during the
Initial Purchase Period […***…].

(e) License Restrictions. NetApp acknowledges and agrees that (i) the Dot Hill
Technology is confidential to Dot Hill and (ii) NetApp shall not disclose to any
third party, other than NetApp DCMs or third parties authorized in writing by
Dot Hill, any Dot Hill Technology. NetApp shall not, nor shall NetApp knowingly
allow any third party, to: (1) use any Dot Hill Technology, except as expressly
permitted by the license rights granted under this License Agreement, or
(2) reverse engineer, decompile, disassemble, or attempt to reduce to source
code form any object code included in the Dot Hill Technology, except solely to
the extent permitted under applicable law to achieve interoperability with
hardware or software to be used therewith.

(f) No Other Rights Granted. Except as expressly set forth above in this
Section 3, no right or license shall be deemed to be or have been granted,
either directly or by implication, estoppel, exhaustion, doctrine of law, equity
or otherwise, under any patent, trade secret, copyright or other intellectual
property rights or to any Dot Hill Technology which Dot Hill may own or
otherwise possess.

(g) Bankruptcy. All licenses granted to NetApp under or pursuant to this License
Agreement are, and shall otherwise be deemed to be, for purposes of Section

 

Page 6   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

365(n) of the United States Bankruptcy Code, licenses to rights of “Intellectual
Property Rights” as defined thereunder. Notwithstanding anything to the contrary
in this License Agreement, if Dot Hill, or any of its permitted successors or
assigns, becomes subject to any bankruptcy proceeding initiated by or against
Dot Hill, or any of its permitted successors or assigns, under the United States
Bankruptcy Code and the licenses granted to NetApp under this License Agreement
are rightfully rejected in such proceeding, NetApp may, pursuant to 11 U.S.C.
Section 365(n)(1) and (2), elect at such time to retain its rights under such
licenses, to the maximum extent permitted by law thereunder.

4. Ownership Rights. The terms and conditions within Section 11.5, Intellectual
Property Ownership Rights, of the Development and OEM Supply Contract relating
to Dot Hill’s ownership rights in Dot Hill IPR and Dot Hill Technology shall
apply to Dot Hill IPR and Dot Hill Technology licensed under this License
Agreement.

5. Use of Manufacturing Lines. If a Trigger Event occurs prior to […***…] and a
Dot Hill DCM becomes a NetApp DCM to make Products to supply to NetApp, then any
manufacture or production of such Products may, at NetApp’s option, […***…]
provided, however, that:

(i) such right may be exercised only with the prior written consent of Dot Hill,
which consent will not be unreasonably withheld, and only (a) if NetApp has not
already established with a NetApp DCM its own manufacturing lines to make or
produce Products and (b) for a period of […***…] following the date of such
Trigger Event […***…]; and

(ii) with respect to such right, NetApp shall be entitled to receive […***…]
that NetApp would have been entitled to receive under the Development and OEM
Supply Contract, based on the application of […***…] of the Development and OEM
Supply Contract thereto and determined as if NetApp had elected to purchase such
Products directly from Dot Hill, instead of from another source.

Notwithstanding anything to the contrary, NetApp acknowledges and agrees that,
prior to […***…], unless a Trigger Event occurs, NetApp shall have no right to
[…***…].

 

Page 7   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

6. Delivery of Supplier Authorizations and Dot Hill Technology

6.1 Authorizations to Make […***…] Products. No later than […***…], Dot Hill
shall provide (i) a letter of authorization that is substantially in the form
attached hereto as Schedule 6.1A to the entities that are listed on Schedule
6.1B, (ii) a letter of authorization that is substantially in the form attached
hereto as Schedule 6.1C to the entities that are listed on Schedule 6.1D, and
(iii) a letter of authorization that is substantially in the form attached
hereto as Schedule 6.1E to the entities that are listed on Schedule 6.1F. If
either Party discovers, after […***…] but prior to […***…], that there are any
suppliers to Dot Hill of major components or services used in connection with
[…***…] Products supplied by Dot Hill to NetApp under the Development and OEM
Supply Contract which have not been listed on Schedule 6.1B, Schedule 6.1D, or
Schedule 6.1E, as applicable, and for which Dot Hill has procured such major
components or services from such suppliers for use in such […***…] Products,
such Party shall promptly notify the other Party thereof, and Dot Hill will,
upon written request by NetApp, provide a letter of authorization at that time
that is in a substantially similar form as that set forth in Schedule 6.1B,
Schedule 6.1D or Schedule 6.1E, as applicable, to such supplier. For the
avoidance of doubt, those components, materials, or copies of tooling or
fixtures obtained or purchased by NetApp, NetApp DCMs or NetApp Authorized
Service Providers (as defined in the Development and OEM Supply Contract)
pursuant to and from any recipients of a letter of authorization described in
this Section 6.1 shall, as between the Parties, be owned by […***…], and NetApp
may […***…]. To the extent any of the foregoing were designed by or for Dot
Hill, Dot Hill shall own and retain the intellectual property rights in and to
such designs. For clarity, the foregoing authorizations do not provide a right
to a third party to sell components, materials, tooling or fixtures which are
owned by Dot Hill and in the possession of such third party.

6.2 Delivery of Dot Hill Technology. During […***…], Dot Hill shall deliver Dot
Hill Technology to NetApp in accordance with mutually agreed timeframes in order
to help enable NetApp to manufacture, or help enable NetApp to have NetApp DCMs
manufacture for NetApp, those […***…] Products supplied by Dot Hill under the
Development and OEM Supply Contract in accordance with the license rights
granted and subject to the restrictions and revocation conditions set forth in
Section 3 of this License Agreement. Such Dot Hill Technology will be made
available by Dot Hill through Dot Hill’s Agile database or such other means if
and as may be agreed by the Parties. The Parties hereby acknowledge and agree
that, except for Dot Hill Technology that the Parties agree in writing will be
made available by means other than through Dot Hill’s Agile database, Dot Hill
shall be deemed to have delivered Dot Hill Technology to NetApp if such Dot Hill
Technology has been made available by Dot Hill to NetApp for NetApp’s download
during a reasonable period of time through Dot Hill’s Agile database and either
Dot Hill has notified NetApp or NetApp is aware of such availability. The
Parties also acknowledge and agree that after […***…] Dot Hill shall have no
obligation to provide

 

Page 8   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

access to NetApp to Dot Hill’s Agile database to permit NetApp to access Dot
Hill Technology, provided that this shall not diminish Dot Hill’s responsibility
to make such Dot Hill Technology available to NetApp under this License
Agreement on or prior to […***…].

6.3 Acknowledgement of Receipt of Information on Components Used in […***…]
Products. On or prior to the execution and delivery of this License Agreement by
the Parties, Dot Hill has provided to NetApp through Dot Hill’s Agile database a
list of components used in […***…] Products supplied by Dot Hill to NetApp under
the Development and OEM Supply Contract, along with a list containing […***…].
This list also contained […***…]. For those components used in […***…] Products
supplied by Dot Hill to NetApp under the Development and OEM Supply Contract but
managed by a Dot Hill DCM, Dot Hill has also provided to NetApp prior to the
execution and delivery of this License Agreement certain information that Dot
Hill is aware of for such components managed by a Dot Hill DCM. The foregoing
list and information was compiled based on information known to Dot Hill on the
execution and delivery of this License Agreement. NetApp hereby acknowledges its
receipt of such information prior to the execution and delivery of this License
Agreement. Dot Hill will report to NetApp in writing any material changes
(including additions or deletions) that occur with respect to such information
between the time of NetApp’s receipt of such information (which occurred prior
to the execution and delivery of this License Agreement) and […***…], inclusive.

6.4 Technology Used by Dot Hill for […***…] Products, but Subject to […***…].
Schedule 6.4 contains, to Dot Hill’s knowledge as of the execution and delivery
of this License Agreement by the Parties, a list of […***…]. Dot Hill will
report to NetApp any material changes (including additions or deletions) that
occur with respect to any such information that occur during the period
commencing on the execution and delivery of this License Agreement and ending on
[…***…], inclusive. As of the execution and delivery of this License Agreement
by the Parties, there is no Technology used in […***…]. After the execution and
delivery of this License

 

Page 9   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Agreement by the Parties, if Technology is discovered that should have been
listed on Schedule 6.4 or is incorrectly listed on Schedule 1.7, Dot Hill will
promptly notify NetApp of such […***…]. Any such Technology that should have
been listed on Schedule 6.4 shall be deemed to be Dot Hill Technology for the
purposes of this License Agreement, subject to […***…]. For the avoidance of
doubt, this Section 6.4 shall be operative each time Technology is discovered
that should have been listed on Schedule 6.4 or is incorrectly listed on
Schedule 1.7.

6.5 Technology Used by Dot Hill for […***…] Products But […***…]. Schedule 6.5
contains, to Dot Hill’s knowledge as of the execution and delivery of this
License Agreement by the Parties, a list of Technology used in the design and/or
manufacture by or for Dot Hill of those […***…] Products that are supplied by
Dot Hill to NetApp under the Development and OEM Supply Contract for which Dot
Hill […***…], but for which (i) […***…] or (ii) […***…]. Dot Hill will provide
to NetApp in writing any material changes (including additions or deletions)
that occur with respect to any information set forth on Schedule 6.5, during the
period commencing on the date of execution and delivery of this License
Agreement and ending on […***…], inclusive. After the execution and delivery of
this License Agreement by the Parties, if Technology is discovered that should
have been listed on Schedule 6.5 or is incorrectly listed on Schedule 1.7, Dot
Hill will promptly notify NetApp of such along with a brief description of
[…***…]. Dot Hill will […***…] with NetApp to help enable NetApp to […***…]. For
the avoidance of doubt, this Section 6.5 shall be operative each time Technology
is discovered that should have been listed on Schedule 6.5 or is incorrectly
listed on Schedule 1.7.

6.6 Manufacturing and Other Transition Assistance. Subject to the other terms in
this Section 6.6, prior to the expiration of the Initial Purchase Period Dot
Hill agrees to make available to NetApp, upon NetApp’s request and at mutually
agreed times and locations, with up to […***…]

 

Page 10   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

[…***…] other assistance to help enable NetApp or NetApp DCM(s) to manufacture,
effective as of […***…], […***…] Products supplied by Dot Hill to NetApp under
the Development and OEM Supply Contract (such other assistance includes
reasonable assistance to help enable NetApp to interact with third parties
involved in the design and manufacture of such […***…] Products). Such
manufacturing and other assistance is provided “AS IS” and no representations or
warranties are made by Dot Hill therefor. NetApp hereby acknowledges that Dot
Hill does not represent, and no assurances are given by Dot Hill, that Dot
Hill’s provision of any such manufacturing and other assistance will result in
the ability of NetApp or any NetApp DCM to manufacture […***…] Products. In
connection with the furnishing of such services, NetApp hereby acknowledges and
agrees that Dot Hill shall not have any obligation to disclose any third party
confidential information if such disclosure will result in a breach of a
confidentiality obligation that Dot Hill may have to any third parties. If and
to the extent that a disclosure of third party confidential information is
reasonably necessary for NetApp to manufacture, or for a NetApp DCM to
manufacture for NetApp, after the expiration of Initial Purchase Period those
[…***…] Products supplied by Dot Hill under the Development and OEM Supply
Contract and in accordance with the license rights granted under this License
Agreement, Dot Hill shall upon written request by NetApp (including by email)
seek from certain third parties their consent to permit Dot Hill to disclose
such reasonably agreed third party confidential information to NetApp, and
certain specifically identified NetApp DCMs if permitted by such third party,
for use in the manufacture of such […***…] Products. Notwithstanding anything to
the contrary herein, it is hereby expressly acknowledged, agreed and understood
that, in any case where a third party refuses or chooses not to provide any such
consent, Dot Hill shall not have any obligation to make any requested disclosure
of any such confidential information. Dot Hill shall promptly inform NetApp of
such third party’s refusal or election not to provide such consent. In
consideration for Dot Hill’s provision of this assistance, NetApp shall
reimburse Dot Hill for transportation, airfare, lodging and other travel costs
and expenses incurred by Dot Hill within […***…] after receipt of Dot Hill’s
invoice and submission of documentation supporting such costs and expenses,
together with a request for reimbursement therefore; provided, however, that
(i) NetApp shall have no obligation to reimburse amounts in excess of […***…]
that have been incurred in the aggregate for such transportation, airfare,
lodging and other travel costs and expenses in connection with Dot Hill’s
provision of services pursuant to this Section 6.6, unless NetApp agrees in
writing to reimburse additional transportation, airfare, lodging and other
travel costs and expenses incurred by Dot Hill. Additionally, Dot Hill shall not
be obligated to undertake any transportation or other travel in furnishing
services described in this Section 6.6 once […***…] in the aggregate have been
incurred in transportation, airfare, lodging and other travel costs and expenses
therefor unless NetApp agrees to reimburse Dot Hill for such additional costs
and expenses.

6.7 Non-Recurring Engineering Expenses. In addition to the services provided in
Section 6.6, NetApp may request to receive from Dot Hill certain non-recurring
engineering services after the expiration of the Initial Purchase Period. At any

 

Page 11   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

time or times reasonably required to enable NetApp to exercise the license
rights granted to it under this License Agreement and subject to agreement by
NetApp and Dot Hill, whose agreement will not be unreasonably withheld, Dot Hill
will provide such non-recurring engineering services to NetApp, subject to the
issuance by NetApp of a purchase order and written authorization (i.e., email)
to Dot Hill for its performance of such services. With respect thereto, NetApp
shall compensate Dot Hill for non-recurring engineering service work that is
authorized in a purchase order issued by NetApp and which is performed by Dot
Hill based on the total amount of hours spent by Dot Hill’s employees in
connection with the performance of such non-recurring engineering service
related matters, and reimburse Dot Hill for reasonable travel, lodging and other
incidental travel expenses incurred to perform such work, provided that all such
expenses have been pre-approved by NetApp in writing (including but not limited
to email). NetApp shall pay Dot Hill for the performance of such authorized work
at a blended rate of […***…]. Such rate shall be subject to change by Dot Hill
(i) upon written financial justification and explanation by Dot Hill, and
(ii) subject to NetApp approval, which approval will not be unreasonably
withheld, delayed or conditioned. NetApp shall also reimburse Dot Hill for all
reasonable travel, lodging and incidental expenses, pre-approved by NetApp in
writing, which are incurred to perform such work. After the end of each calendar
month, Dot Hill will provide to NetApp a brief description of such work
performed, the names of individuals who performed such work, the amount of hours
spent and a summary of incurred expenses related to such work, together with an
invoice(s) therefor. NetApp will pay Dot Hill on such invoice(s) within […***…]
after receipt of Dot Hill’s invoice and submission of documentation supporting
such expenses, together with a request from Dot Hill for reimbursement therefor,
in accordance with Section 6.10.

6.8 Sale of Certain Equipment and Tools

(a) The attached Schedule 6.8 contains lists of equipment and tools and their
physical location that, to Dot Hill’s knowledge, are used as of the date of the
execution and delivery by the Parties of this License Agreement to test or
manufacture Products supplied by Dot Hill to NetApp under the Development and
OEM Supply Contract, but which would not be used after the expiration of the
Initial Purchase Period by or for Dot Hill to test or manufacture products other
than those designed or developed by NetApp (collectively, the “Equipment and
Tools for Sale”). Subject to the terms and conditions of this Section 6.8, Dot
Hill will sell to NetApp, and NetApp will purchase from Dot Hill, the equipment
and tooling identified on such lists of Equipment and Tools for Sale.

(b) On […***…], Dot Hill shall sell, assign, transfer and convey to NetApp, and
NetApp shall purchase and acquire from Dot Hill, the specific units of Equipment
and Tools for Sale identified on Schedule 6.8 attached hereto on an AS IS basis.
NetApp shall pay to Dot Hill a total amount of […***…] (the “Equipment and Tools
Purchase Price”) for such specific units of Equipment and Tools for Sale, which
amount shall become due

 

Page 12   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

upon the execution and delivery of this License Agreement, but will be subject
to the payment terms in Section 6.10 below. To Dot Hill’s knowledge as of the
date of the execution and delivery of this License Agreement, and without a duty
to perform any external searches or to make outside inquiries, such specific
units of Equipment and Tools for Sale are free and clear of all third party
liens, security agreements, leases, options, pledges, charges, covenants,
conditions, restrictions, obligations and claims (collectively,
“Encumbrance(s)”). NetApp shall also pay and remit to Dot Hill all sales or
value-added taxes that are or will become due based on the sale, assignment,
transfer or conveyance of the Equipment and Tools for Sale to NetApp, provided
that such taxes are separately stated on Dot Hill’s invoice, or unless NetApp
provides Dot Hill with a valid exemption certificate.

(c) The Parties agree that, subject to NetApp’s payment to Dot Hill of the
Equipment and Tools Purchase Price: (i) on […***…], Dot Hill will transfer all
title, ownership rights and interests in and to the Equipment and Tools for Sale
[to NetApp, and as between Dot Hill and NetApp, NetApp shall have all title,
ownership rights and interests in and to the Equipment and Tools for Sale on and
after […***…]; (ii) the risk of loss or destruction or damage to any or all of
the Equipment and Tools for Sales from any cause whatsoever at all times on and
prior to […***…] shall be borne by Dot Hill; subsequent to […***…], the risk of
loss or destruction of or damage to any or all the Equipment and Tools for Sale
from any cause whatsoever shall be borne by NetApp; (iii) immediately before
[…***…], that Dot Hill shall promptly notify all applicable Dot Hill DCMs and
third party suppliers of the Equipment and Tools for Sale, in writing and in a
form that is reasonably acceptable to the Parties, of the fact that Dot Hill has
transferred the Equipment and Tools for Sale to NetApp effective as of […***…];
and (iv) Section 5.3 of Exhibit H, Rev. 1 of the Development and OEM Supply
Contract shall be of no force or effect as of […***…]; and (v) effective as of
[…***…], Dot Hill shall assign to NetApp any and all valid warranties to the
Equipment and Tools for Sale that Dot Hill has, to its knowledge, the right to
assign to NetApp and provide a copy of such warranty terms to NetApp. In
addition, prior to […***…], Dot Hill shall not move any of the Equipment and
Tools for Sale from their current locations without first providing reasonable
advance notice of their planned move to NetApp.

(d) Notwithstanding anything to the contrary in this License Agreement: (i) if
it is discovered or determined that any Encumbrance(s) exists on any specific
units of the Equipment and Tools for Sale, then such specific units will be
deemed retroactively to not be part of the Equipment and Tools for Sale
described in this Section 6.8, but instead will be deemed at such time to be a
part of the Common Equipment and Tools described in Section 6.9 below; and
(ii) any sale, assignment or other transfer of any Equipment and Tools for Sale
to NetApp shall be made by Dot Hill without providing any representations,
warranties or indemnities. Dot Hill hereby expressly disclaims all
representations, warranties or indemnities, whether express, implied, statutory
or otherwise, with respect to the Equipment and Tools for Sale. […***…]

 

Page 13   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

[…***…] that are to be sold, assigned or otherwise transferred hereunder.

6.9 Services for Common Equipment and Tools

(a) The attached Schedule 6.9(a) contains a list of equipment and tools that, to
Dot Hill’s knowledge, are used as of the date of the execution and delivery by
the Parties of this License Agreement by Dot Hill or a Dot Hill DCM to
manufacture or test both (i) Products supplied under the Development and OEM
Supply Contract by Dot Hill to NetApp and (ii) products manufactured by or for
Dot Hill for intended supply by Dot Hill to other parties (collectively, the
“Common Equipment and Tools”). At any time or times after the execution and
delivery by the Parties of this License Agreement, either party discovers any
equipment or tool that should have been listed on Schedule 6.9, such equipment
or tools shall be deemed Common Equipment and Tools under this License Agreement
as of the date of the execution and delivery by the parties of this License
Agreement with no additional payment by NetApp to Dot Hill. As between NetApp
and Dot Hill, Dot Hill shall retain at all times title and all ownership rights
and interests in and to all such Common Equipment and Tools, and nothing in this
License Agreement shall constitute, or be deemed to constitute, any sale,
transfer or assignment by Dot Hill of title or any ownership rights or interests
which Dot Hill possesses in or to any such Common Equipment and Tools.

(b) Subject to the terms, conditions, limitations and other provisions set forth
in this License Agreement, Dot Hill hereby agrees to provide to NetApp, and
NetApp hereby agrees to receive from Dot Hill, during […***…] (the “Initial
Common Equipment and Tools Term”) the common equipment and tool services
described in Schedule 6.9(a) (collectively, the “Common Equipment and Tool
Services”). Subject to Section 6.9(e) below, the Initial Common Equipment and
Tools Term may be extended by NetApp for […***…] with Dot Hill’s consent, which
will not be unreasonably withheld. Notwithstanding the foregoing, Dot Hill will
not have any obligation to furnish or otherwise provide to NetApp any Common
Equipment and Tool Services after the earliest to occur of the following events
with respect to each applicable Common Equipment and Tools: (i) the date on
which such Common Equipment and Tools wears out or can no longer be used on a
productive basis to test or produce products for which each such Common
Equipment and Tools were intended; and/or (ii) the date on which such Common
Equipment and Tools malfunction and can not be repaired easily with only minor
time or cost expended. Upon the occurrence of any of the foregoing events, Dot
Hill shall not have any further obligation to deliver or otherwise provide any
Common Equipment and Tool Services under this License Agreement for such
applicable Common Equipment and Tools which are affected by any such event. Dot
Hill shall provide reasonable notice (not less than […***…]) to NetApp of each
time there is a requirement to refresh, refurbish or replace any of the Common
Equipment and Tools.

 

Page 14   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

(c) If a Party becomes aware of a service constraint that arises in the
contemplated delivery by Dot Hill of Common Equipment and Tool Services to
NetApp under this License Agreement based on the fact that the cumulative demand
for all products to be tested or manufactured using Common Equipment and Tools
will exceed the anticipated capacity of all products to be tested or
manufactured using the Common Equipment and Tools, that Party will inform the
other Party of such service constraint in writing within […***…] after becoming
aware of such a constraint. The Parties will work together using (among other
tools if and to the extent reasonably available) data that identifies the NetApp
and Dot Hill demand and the Common Equipment and Tool capacity, output and any
limitations, in order to attempt in good faith to resolve such service
constraint. If the Parties are unable to reach an agreement within […***…] of
being informed by the other Party of such constraint and Dot Hill still cannot
meet NetApp’s output requirements for Common Equipment and Tool Services due to
such service constraint, then during the period of such service constraint Dot
Hill will provide such Common Equipment and Tool Services […***…]. During the
period of a “service constraint,” Dot Hill will provide or cause to be provided
to NetApp each calendar week a report identifying the output of each of the
Common Equipment and Tools that is the subject of the service constraint during
the previous calendar week confirming the share of output (e.g., strikes, molds,
sheet metal output, etc.) for Dot Hill and NetApp products, respectively.

(d) The Parties contemplate that Dot Hill may at any time need to make or have
made certain changes or other modifications to Common Equipment and Tools. Dot
Hill will advise NetApp promptly in writing after any such contemplation occurs
in order to assist NetApp in building up, at NetApp’s sole cost and expense, any
work-in-progress or inventory buffer to be used while any Common Equipment and
Tools change is being made. During the period that Dot Hill is obligated to
provide Common Equipment and Tool Services to NetApp under this License
Agreement, Dot Hill will notify NetApp within the following periods of the
planned introduction of any changes or modifications to Common Equipment and
Tools used to provide such Common Equipment and Tool Services: (i) within
[…***…] prior to the introduction of those changes or modifications that would,
in Dot Hill’s reasonable judgment, detrimentally affect or otherwise impact the
quality or reliability of NetApp products that are to be tested or manufactured
using the Common Equipment and Tools, and (ii) within […***…] prior to the
introduction of those changes or modifications that would, in Dot Hill’s
reasonable judgment, affect the form, fit or function of NetApp products that
are to be tested or manufactured using the Common Equipment and Tools. Dot Hill
will not proceed with any of such changes or modifications to Common Equipment
and Tools used to provide such Common Equipment and Tool Services to

 

Page 15   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

NetApp under this License Agreement without first obtaining the approval or
consent from NetApp to do so, unless the change or modification is necessary to
eliminate promptly an alleged or actual infringement caused with respect to a
third party’s intellectual property rights, to cure a nonconformity with respect
to a specification used to test or manufacture NetApp products, to implement an
agreed cure to an issue or problem with respect to NetApp products or to meet
any other obligations imposed on Dot Hill in the Development and OEM Supply
Contract or this License Agreement, which in such case such approval or consent
shall be deemed to have been given by NetApp. Also, NetApp shall not
unreasonably withhold, delay or condition its approval or consent to any change
or modification that Dot Hill requests for NetApp to provide in connection with
the Common Equipment and Tools. Dot Hill acknowledges that NetApp’s rights to a
continuous supply of components needed to supply products to its customers and
NetApp’s obligations to ensure continuous customer support to its customers will
be reflected in NetApp’s ability to agree to any such change or modification.
Joint planning around needed materials stocking/buffers will be a possible
requirement. NetApp may also propose changes or modifications to Common
Equipment and Tools used to provide Common Equipment and Tool Services under
this License Agreement. If Dot Hill receives in writing from NetApp any such
requested changes or modifications to such Common Equipment and Tools, Dot Hill
will evaluate and advise NetApp of the cost or impact of such changes or
modifications. If Dot Hill is willing to implement such changes or modifications
to such Common Equipment and Tools, but such changes or modifications are
expected to cause an increase in the anticipated cost incurred or time to be
expended for the performance of the Common Equipment and Tool Services, Dot Hill
may, as a condition to the making of such changes or modifications, require
NetApp to pay under this License Agreement certain additional reasonably
determined amounts to implement such changes or modifications. Unless and until
NetApp agrees to pay to Dot Hill such amounts for such changes or modifications,
Dot Hill will not be obligated to implement such changes or modifications.

(e) NetApp shall issue to Dot Hill on […***…] purchase order in the amount of
[…***…] for Common Equipment and Tool Services that are to be provided to NetApp
under this License Agreement during […***…] (the “Common Equipment and Tool
Price”). NetApp shall pay to Dot Hill an amount equal to […***…] of the Common
Equipment and Tool Price on […***…], and the remaining […***…] of the Common
Equipment and Tool Price on […***…]. If NetApp elects with Dot Hill’s consent to
extend the Initial Common Equipment and Tools Term for any annual period
thereafter, the payment for each the annual period shall be calculated using the
same formulation as set forth in the spreadsheet attached as Schedule 6.9(e). In
no event shall any […***…]. Also, in no event shall NetApp owe Dot

 

Page 16   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Hill any per unit usage charge for a specific unit of Common Equipment and Tools
listed on Schedule 6.9(e) during any annual extension period until the initial
forecasted usage for such unit of such Common Equipment and Tools in the column
labeled “[…***…]” on Schedule 6.9(e) attached hereto has been met with respect
to such unit of Common Equipment and Tools. NetApp shall also pay and remit to
Dot Hill all sales, use or value-added taxes that are or will become due based
upon the amounts required to be paid by NetApp for the Common Equipment and Tool
Services under this License Agreement, provided that such taxes are separately
stated on Dot Hill’s invoice.

(f) At any time during the Initial Common Equipment and Tools Term or extension
thereof, Dot Hill will promptly notify NetApp of any Common Equipment and Tools
that Dot Hill determines it will retire, and NetApp shall have the option to
assume ownership of such Common Equipment and Tools from Dot Hill that Dot Hill
retires, at no cost to NetApp. After receipt of notice from Dot Hill, NetApp
will promptly inform Dot Hill in writing if NetApp elects to assume such
ownership and the Parties will arrange for the delivery of such retired Common
Equipment and Tools to NetApp at such location designated by NetApp, which
delivery will be at NetApp’s expense. If NetApp informs Dot Hill in writing that
NetApp elects not to assume such ownership, then Dot Hill will have the right to
dispose of or take any other action with respect to such retired Common
Equipment and Tools.

(g) Notwithstanding anything to the contrary in this License Agreement, all
Common Equipment and Tool Services are and shall be provided by Dot Hill
[…***…]. Dot Hill […***…]. All Common Equipment and Tool Services are […***…].
Dot Hill […***…].

6.10 Payment Terms. All payments due from NetApp under this License Agreement
are subject to this Section 6.10. NetApp’s payment will be […***…] from receipt
of a valid Dot Hill invoice by NetApp’s Accounts Payable Department. All
invoices must include Dot Hill’s name, remit to address, purchase order number
issued by NetApp that references this License Agreement. NetApp payments may be
made by electronic funds transfer, check, or other payment means reasonably
selected by NetApp. Upon discovering any discrepancy in an invoice or payment,
the discovering Party will promptly notify the other Party so that the Parties
may undertake promptly to attempt to resolve the discrepancy. No invoice will be
deemed overdue or late during the time the Parties are using reasonable efforts
to resolve an invoice dispute.

7. Confidentiality

7.1 General Obligations. In connection with a Party’s activities under this
License Agreement, each Party may be supplying or disclosing to the other Party,
in

 

Page 17   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

confidence, certain Confidential Information. All Confidential Information which
is owned by a disclosing Party shall be and remain the sole and exclusive
property of the disclosing Party. Each Party agrees to (i) maintain all of the
Confidential Information of the disclosing Party in the strictest of confidence
and (ii) except as expressly permitted in Section 7.2 of this License Agreement,
not disclose or permit or aid in the disclosure of any portion of the disclosing
Party’s Confidential Information. Each Party shall not, except to perform its
obligations or exercise its rights in a manner permitted under this License
Agreement, use the Confidential Information for any purpose whatsoever.

7.2 Disclosure of Dot Hill Technology

(i) Written Confidentiality Agreements. Prior to NetApp’s provision of any Dot
Hill Technology to any NetApp DCM or other third party, NetApp shall enter into
a written confidentiality agreement that requires such NetApp DCM or other third
party to treat such Dot Hill Technology as Confidential Information of Dot Hill
and in a manner consistent with the sublicense rights granted in Section 3(d)
(and within the proper scope of the permitted rights described in Section 3(b)),
the confidentiality obligations of NetApp is Section 7.1 above.

(ii) Limited Scope of Disclosure. NetApp shall not disclose any Dot Hill
Technology to any third party without obtaining the prior written approval of an
authorized representative of Dot Hill, unless: (i) such disclosure is made for
the purpose of: (a) enabling a third party to work with a NetApp DCM to have
such NetApp DCM make Products for sale to NetApp, or (b) permitting a third
party to develop for NetApp enhancements to or derivative Products; and
(ii) such third party has a strict need to know such Dot Hill Technology in
order to perform its obligations associated with or related to such purpose.
This obligation shall not prevent or restrict NetApp’s right to use or disclose
the Dot Hill Technology in a manner that is consistent with the (1) license
rights granted by Dot Hill and related license restrictions in Section 3 of this
License Agreement and (2) confidentiality and other obligations in Section 7 of
this License Agreement. Notwithstanding anything to the contrary, NetApp shall
have no right to provide, distribute or disclose during the Initial Purchase
Period any Dot Hill Technology to any Dot Hill Competitor for the purpose of
producing […***…], without first obtaining a separate written approval from an
authorized representative of Dot Hill to do so, and no approval or permission
shall be deemed to have been given by Dot Hill under or by virtue of this
Section 7.2(ii) to permit NetApp to do so.

(iii) Communication of Information. Upon request by Dot Hill, NetApp will:
(i) provide Dot Hill with redacted copies of all existing confidentiality
agreements then in effect with all such third parties that cover the use of such
Confidential Information, including any redacted confidentiality agreements with
any NetApp DCMs; and (ii) reasonably cooperate with Dot Hill in actions
undertaken by Dot Hill to enforce the provisions of any existing confidentiality
agreements which cover Confidential Information of Dot Hill. NetApp may redact
any confidentiality agreement to be provided to Dot Hill under this
Section 7.2(iii) for the purpose of protecting the confidential

 

Page 18   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

information of third-party suppliers, current and future unannounced NetApp
products, confidential NetApp product roadmaps, and confidential supply chain
information. For the avoidance of doubt, this ability of NetApp to redact
information shall not provide to NetApp any right to redact information which
details the specific Confidential Information of Dot Hill disclosed to such
recipients.

Also, after the Effective Date NetApp will notify Dot Hill immediately in
writing of: (1) any suspected or known misuse of any Confidential Information of
Dot Hill by NetApp or any third parties and/or (2) any breach or violation by
NetApp or any of its Affiliates of Section 7 of this License Agreement. Such
notice will occur immediately after any information of such suspected or known
misuse is brought to NetApp’s attention and will include all known details
thereof.

7.3 Exceptions to Confidentiality Obligations. The confidentiality obligations
in Sections 7.1 and 7.2 shall not apply in respect of any information to the
extent to which it:

(i) is in the public domain at the time of the disclosing Party’s communication
to the receiving Party;

(ii) enters the public domain through no fault of the receiving Party after the
time of the disclosing Party’s communication thereof to the receiving Party;

(iii) was rightfully communicated by a third party to the receiving Party free
of any obligation of confidence;

(iv) is independently developed by a Party without access to and use of the
other Party’s Confidential Information;

(v) is required to be disclosed by law, regulation, governmental authority,
national stock exchange or national listing system rule or regulation;

(vi) is required to be disclosed by a court order provided, however, that if the
receiving Party seeks disclosure of such information, it shall provide the
disclosing Party with written notice thereof and the opportunity to seek a
protective order or seek confidential treatment of any such information be to
disclosed, if applicable, and, provided further, that such Party only discloses
what is required to be disclosed;

(vii) pertains to the terms and provisions of this License Agreement and is
disclosed in confidence to a Party’s accountants, bankers, and financial and/or
legal advisors who are under a duty to maintain such information in confidence;
and/or

(viii) is necessary to enforce the terms of this License Agreement.

In connection with any proposed filing of this License Agreement with the
Securities and Exchange Commission or other regulatory body, the Parties will
work in good faith to

 

Page 19   

NetApp and Dot Hill Confidential

Technology License Agreement



--------------------------------------------------------------------------------

request promptly, and in a manner consistent with a Party’s then-existing filing
obligations therewith, confidential treatment for sections of this License
Agreement that qualify for such confidential treatment.

8. No Assignment. Neither Party shall assign any of its rights nor delegate any
of its obligations under this License Agreement to any other party, whether by
operation of law or otherwise, without first obtaining the prior written consent
of the other Party. Notwithstanding the foregoing, a Party hereto may assign
this License Agreement, upon written notice to the other party, to a
successor-in-interest to all or a majority of its outstanding voting securities
or to a purchaser of all or substantially all of its assets provided, however,
that: (1) any such assignment of this License Agreement to such
successor-in-interest or purchaser, as the case may be, is made on a
simultaneous basis with an assignment to such same successor-in-interest or
purchaser, as the case may be, of the Development and OEM Supply Contract,
(2) such successor-in-interest or purchaser, as the case may be, agrees in
writing to abide in all respects with the assigning Party’s existing and future
duties and obligations under both this License Agreement and the Development and
OEM Supply Contract, and (3) in the case of a situation involving a potential or
actual successor-in-interest to all or a majority of its outstanding voting
securities of NetApp or a potential or actual purchaser of all or substantially
all of its assets of NetApp, any such successor-in-interest or purchaser, as the
case may be, is not a Dot Hill Competitor. Any attempted assignment or
delegation in violation of the foregoing shall be null, void and ineffective
from inception. The rights and obligations of this License Agreement shall inure
to and be binding upon each Party’s respective permitted successors-in-interest
and assigns.

9. Termination Rights. A Party will have the right to terminate this License
Agreement in the event the other Party materially breaches any material
provision of this License Agreement or the Development and OEM Supply Contract,
and fails to correct such breach within […***…] after receiving written notice
thereof. Any such notice shall specify with particularity such breach and the
fact that the License Agreement may be terminated if such breach remains
uncured. If this notice has been sent and the breach in such written notice
remains uncured, then this License Agreement can be terminated by the Party that
provided such written notice through its submission of a separate written letter
of termination to the other Party, which termination will become effective on
the date specified in such separate written letter of termination. Upon
termination of this License Agreement by Dot Hill due to an uncured material
breach by NetApp in accordance with and subject to the provisions of this
Section 9, all of the rights and licenses granted by Dot Hill in this License
Agreement shall immediately terminate. Notwithstanding the immediately preceding
sentence and provided that this License Agreement has not been terminated by Dot
Hill within […***…] due to an uncured material breach by NetApp, […***…] Dot
Hill will not have the right to terminate NetApp’s rights and licenses to the
Dot Hill IP and tooling which have been granted by Dot Hill to NetApp under this
License Agreement due to NetApp’s alleged breach of this License Agreement or
the Development and OEM Supply Contract; in such case Dot Hill’s sole remedy at
that

 

Page 20   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

time will be to […***…]. Termination of this License Agreement for any reason
shall not affect the rights and obligations of the Parties accrued through, up
to and/or prior to the effective date of such termination. The provisions of
this section take precedence and prevail over any conflicting provisions
contained in Section 12 (i.e., “Survival”) of the Development and OEM Supply
Contract.

10. Governing Laws; Escalation; Arbitration

10.1 Governing Laws. This License Agreement shall be governed by the laws of the
State of California, determined without regard to any conflict of laws
provisions that would result in the application of the laws of a different
state.

10.2 Escalation. The Parties agree that any material dispute between the Parties
relating to this License Agreement will be escalated to a panel of two
(2) senior executives, one each from Dot Hill and NetApp. Either Party may
initiate this proceeding by notifying the other Party pursuant to the notice
provisions of this License Agreement. Within […***…] from the date of receipt of
the notice, the Parties’ executives shall confer (via telephone or in person) in
an effort to resolve such dispute. In the event the executives are unable to
resolve such dispute within […***…] after the submission to them, then, upon the
written request of a Party, such dispute may be settled by means of arbitration
as provided below. Each Party’s executives shall be identified by written notice
to the other Party, and may be changed at any time by written notice pursuant to
the notice provisions of this License Agreement.

10.3 Arbitration. Any dispute between the Parties named in this License
Agreement that is not resolved by escalation shall be settled by arbitration
under the then-current rules of the Judicial Arbitration and Mediation Services
(“JAMS”), including the right of either Party to conduct discovery in accordance
with the laws of the State of California. The site for any arbitration
proceeding shall be Santa Clara County, California. The Parties shall agree and
select a single arbitrator. The arbitrator so chosen shall be knowledgeable in
the field of computer hardware and software, and in the field of commercial law.
The decisions of the arbitrator shall be deemed final, without appeal provided,
however, that each Party may seek judicial resolution of any issue involving
such Party’s Intellectual Property Rights or Technology and such judicial
resolution shall take precedence over any decision of the arbitrators. All
questions of law shall be decided in accordance with the laws of the State of
California. In the event that one Party breaches any of its obligations under
this License Agreement, in addition to all other remedies provided in this
License Agreement, the prevailing Party shall be entitled to all costs and
expenses of enforcement reasonably incurred as a result of said breach,
including arbitration costs, court costs and reasonable attorney’s fees.

11. Intellectual Property Indemnification

11.1 Indemnification Obligations. Subject to the terms, conditions and
limitations set forth in this License Agreement, Dot Hill shall indemnify,
defend (or at its option settle) and hold harmless NetApp and NetApp DCMs (each
a “NetApp

 

Page 21   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Indemnified Party”) from and against any third party claim, suit or proceeding
brought against a NetApp Indemnified Party to the extent such claim, suit or
proceeding is based upon an allegation of misappropriation of any trade secret,
or infringement of any patent or copyright, with respect to the permitted use of
Dot Hill Technology in accordance with the license rights granted in this
License Agreement, by such NetApp Indemnified Party.

11.2 Conditions to Indemnification Obligations. Dot Hill’s indemnification
obligations in Section 11.1 are conditioned upon all of the following:
(i) immediately after its receipt thereof, the NetApp Indemnified Party shall
inform Dot Hill in writing of any claim, suit or proceeding that is covered by
Dot Hill’s indemnification obligations in Section 11.1 above; (ii) each NetApp
Indemnified Party must give Dot Hill sole and complete authority to defend
and/or settle each such claim, suit or proceeding; and (iii) each NetApp
Indemnified Party shall give Dot Hill full and proper information and
assistance, at Dot Hill’s expense, to permit Dot Hill to evaluate, defend and/or
settle each such claim, suit or proceeding. Dot Hill shall not be liable for any
costs or expenses which are incurred without its written authorization. Each
NetApp Indemnified Party shall not enter into any settlement of any claim, suit
or proceeding covered by Dot Hill’s indemnification obligations in Section 11.1
above and which entails any obligation on the part of Dot Hill, without
obtaining the prior written consent of Dot Hill.

11.3 Certain Remedies. Following notice of any actual or threatened claim, suit
or proceeding that is covered by Dot Hill’s indemnification obligations in
Section 11.1 above, Dot Hill may, at its sole option and discretion: (i) procure
for any NetApp Indemnified Party the right to continue to use Dot Hill
Technology in accordance with the license rights that are granted in this
License Agreement, or (ii) provide a workaround to a NetApp Indemnified Party
that will resolve such claim, suit or proceeding provided that such workaround
does not adversely affect the form, fit, function, operation or reliability of
the Product that is made with the use of such Dot Hill Technology.

11.4 Limitation of Liability. Notwithstanding the foregoing, Dot Hill shall not
assume any liabilities or obligations for any claim(s) of misappropriation or
infringement covering: (i) any items of technology not delivered by Dot Hill;
(ii) any items of technology not developed by Dot Hill or Dot Hill’s licensors;
(iii) any combination of Dot Hill Technology with any technology, hardware,
software and/or firmware not supplied by Dot Hill, provided that the combination
is the object of such claim; (iv) any features or functions in Dot Hill
Technology developed at the direction of NetApp based on specific written input
that is given by NetApp through a formal change control process or through a
written approved change to the specifications for Products; and/or (v) any
modifications made to Dot Hill Technology after its delivery by Dot Hill,
provided that such claim extends only to such modifications, as opposed to any
underlying unmodified Dot Hill Technology that has been provided by Dot Hill.
The limitation in Subsection 11.4(iii) above shall, however, not apply to that
portion of the combination that contains Dot Hill Technology.

 

Page 22   

NetApp and Dot Hill Confidential

Technology License Agreement



--------------------------------------------------------------------------------

11.5 Exclusive Remedy. THE FOREGOING IS THE ENTIRE EXCLUSIVE OBLIGATION OF DOT
HILL, AND THE SOLE AND EXCLUSIVE REMEDY OF EACH INDEMNIFIED PARTY, FOR ANY
ACTUAL OR THREATENED MISAPPROPRIATION OR INFRINGEMENT CLAIMS, SUITS AND/OR
PROCEEDINGS MADE AGAINST A NETAPP INDEMNIFIED PARTY WITH RESPECT TO DOT HILL
TECHNOLOGY.

12. Limited Liability. EXCEPT FOR ANY BREACHES OR VIOLATIONS OF THE LICENSE
RIGHTS OR RESTRICTIONS IN THIS LICENSE AGREEMENT OR ANY FAILURE TO COMPLY WITH
THE CONFIDENTIALITY PROVISIONS IN THIS LICENSE AGREEMENT, IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, EXEMPLARY OR
INCIDENTAL DAMAGES HOWEVER CAUSED, AND WHETHER FOR BREACH OF WARRANTY, BREACH OF
CONTRACT, REPUDIATION OF CONTRACT, TERMINATION, NEGLIGENCE OR OTHERWISE, EVEN IF
A PARTY SHALL HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE AMOUNTS PAYABLE UNDER THIS LICENSE AGREEMENT HAVE
BEEN ESTABLISHED BASED UPON THESE LIABILITY LIMITATIONS, AND AGREE THAT THESE
LIMITATIONS SHALL APPLY NOTWITHSTANDING THE FAILURE OF ANY ESSENTIAL PURPOSE OF
ANY LIMITED REMEDY. NEITHER PARTY’S MAXIMUM LIABILITY UNDER THIS LICENSE
AGREEMENT, HOWEVER ARISING, SHALL IN NO EVENT EXCEED (A) FOR DOT HILL, […***…]
AND (B) FOR NETAPP, […***…]. IN NO EVENT SHALL THIS LICENSE AGREEMENT BE
CONSTRUED SO AS TO REDUCE ANY OF THE PROPRIETARY RIGHTS OF DOT HILL.

13. […***…]. DOT HILL […***…]. DOT HILL ALSO […***…] PROVIDED UNDER THIS LICENSE
AGREEMENT.

14. Severability and Waiver

14.1 Severability. If any provision of this License Agreement shall be found to
be invalid, illegal or unenforceable, then, the Parties will negotiate a
replacement for such provision which will be consistent with the original intent
of the Parties, but will be valid, legal and enforceable in all respects. If
this is not possible, then notwithstanding the same, this License Agreement
shall remain in full force and effect, and such provision shall be deemed
stricken to the extent if the provisions of this License

 

Page 23   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Agreement can be maintained in a manner consistent with the Parties’ original
intent and purpose of this License Agreement.

14.2 Waiver. Any and all waivers of any of the provisions contained within this
License Agreement must be in writing and signed by an authorized representative
of the Party to whom such waiver is sought. The failure of either Party to
enforce, at any time or for any period, any provision of this License Agreement
shall not be deemed or construed to be a waiver of the provision or of the right
to require subsequent enforcement of that or any other provision.

15. Compliance with Laws and Regulations

15.1 Export Controls. Export of technical data, Confidential Information,
software and products is subject to compliance with the United States Export
Administration Act of 1979 and the Export Administration Amendment Act of 1985,
and the Export Administration Regulations adopted and administered by the United
States Department of Commerce (collectively, the “Export Controls”). To the
extent required under such Export Controls, NetApp agrees to obtain and to
inform third parties of the obligation to obtain a validated or general license,
as the case may be prior to any such export and to identify to Dot Hill, as
appropriate, their names and locations.

15.1.1 NetApp understands its obligations to report all matters relating to any
potential violation of the United States Foreign Corrupt Practices Act
encountered in any performance under this License Agreement to the other,
according to the notice provisions of this License Agreement.

15.1.2 NetApp understands that deliveries of technical data, Confidential
Information, software and products to Sudan, Syria, Cuba, Iran and North Korea
may be prohibited or substantially restricted and that this prohibition or
restriction may change from time to time, as reflected at
http://www.ustreas.gov/ofac.

15.1.3 NetApp understands that deliveries of technical data, Confidential
Information, software and products to certain organizations may be prohibited or
substantially restricted and that this prohibition or restriction may change
from time to time, as reflected at http://www.gpo.gov/bxa (See part 744).

15.1.4 NetApp understands that deliveries of technical data, Confidential
Information, software and products to certain organizations or individuals
listed in the Table of Denial Orders (“TDO”) may be prohibited or substantially
restricted and that this prohibition or restriction may change from time to
time, as reflected at http://www.bxa.doc.gov/DPL/2_denial.htm).

15.1.5 NetApp understands that deliveries of technical data, Confidential
Information, software and products may be subject to certain required record
keeping requirements, including those recordkeeping requirements outlined at
http://www.bxa.doc.gov/PDF/Admin3.pdf.

 

Page 24   

NetApp and Dot Hill Confidential

Technology License Agreement



--------------------------------------------------------------------------------

15.1.6 NetApp understands its obligations to report all matters relating to any
potential violation of the United States Anti-Boycott Law encountered in any
performance under this License Agreement to the other, according to the notice
provisions of this License Agreement.

15.2 Foreign Corrupt Practices Act. The Parties are subject to the laws and
regulations of the United States relating to the Foreign Corrupt Practices Act
(“FCPA”). Neither Party shall pay any money, gift or any other thing of value to
any person for the purpose of influencing any official governmental action or
decision affecting this License Agreement or with the intention of obtaining or
maintaining any business related to this License Agreement, while knowing or
having reason to know that any portion of such money, gift or thing will,
directly or indirectly, be given, offered therefore to: (i) an employee, officer
or other person acting in an official capacity for any government or its
instrumentalities to influence any such official governmental action or
decision; or (ii) any political party, party official or candidate for political
office to influence any such official governmental action or decision. Each
Party shall maintain books, records, and systems of accounting and control
adequate to insure that assets and operations are accounted for and that the
business of each Party under this License Agreement is carried out according to
the directions of their respective executive officers.

15.3 Assurances and Compliance. Each Party shall provide the other with the
assurances and official documents that may be requested to verify, where
applicable, its compliance with the Export Controls, FCPA, etc. To the extent
applicable to the activities to be conducted by a Party under this License
Agreement, actions by a Party which violate the Export Controls, FCPA, etc.
shall be deemed to be material breaches of this License Agreement and may result
in civil or criminal penalties.

15.4 Export Control Classification. If Dot Hill Technology is required to be
classified for export control classification purposes, then Dot Hill will work
with NetApp to establish an accurate export control classification number for
the Dot Hill Technology that is provided by Dot Hill to NetApp under this
License Agreement.

16. Notices. Any notice given under this License Agreement by NetApp or Dot Hill
shall be in writing and sent by registered or certified, return receipt
requested, mail to the business address for Dot Hill or NetApp, respectively,
that is set forth in the introductory paragraph to this License Agreement or
such other business address as Dot Hill or NetApp may later designate for itself
by written notice in accordance with the provisions of this Section 16. For
NetApp, any such notice shall be directed to the Vice President of Supply Chain
Management and the General Counsel of NetApp. For Dot Hill, any such notice
shall be directed to the President & CEO, and the Chief Financial Officer, of
Dot Hill. Notice shall be deemed given three (3) business days after being sent
as prescribed above.

17. Effect of License Agreement on Development and OEM Supply Contract. The
terms and conditions in this License Agreement shall supersede and replace in
their entirety the provisions of Sections 11.1 (“NetApp License Rights and

 

Page 25   

NetApp and Dot Hill Confidential

Technology License Agreement



--------------------------------------------------------------------------------

Restrictions”), 11.3 (“No Other Rights Granted”), 11.4 (“Future Desired License
Rights”), 11.6 (“Use of Manufacturing Lines”), 11.7 (“License for Power
Supplies”) and 13 (“Escrow”) of the Development and OEM Supply Contract. If
there is a conflict or inconsistency between the provisions of this License
Agreement and those of the Development and OEM Supply Contract, such conflicting
or inconsistent provisions contained in this License Agreement shall take
precedence and prevail over such conflicting or inconsistent provisions
contained in the Development and OEM Supply Contract.

18. Remedies. No right or remedy conferred upon either Party under this License
Agreement shall be exclusive of any other right or remedy that such Party may
have at law, equity or otherwise and any such right or remedy shall, to the
extent permitted by law, be in addition to any other right or remedy which a
Party may have.

19. Survival. The provisions contained in Sections 1 (“Definitions”), 4
(“Ownership Rights”), 7 (“Confidentiality”), 8 (“No Assignment”), 10 (“Governing
Laws; Escalation; Arbitration”), 11 (“Intellectual Property Indemnification”),
12 (“Limited Liability”), 13 (“[…***…]”), 14 (“Severability and Waiver”), 15
(“Compliance with Laws and Regulations”), 16 (“Notices”), 17 (“Effect of License
Agreement on Development and OEM Supply Contract”), 18 (“Remedies”), 19
(“Survival”), 20 (“Headings and Subheadings”), 21 (“Advice of Legal Counsel;
Construction”), 22 (“Counterparts; Facsimile Transmissions”) and 23 (“Entire
Agreement”) of this License Agreement shall survive its expiration or earlier
termination. In addition, Section 3 (“License Rights and Restrictions”) of the
License Agreement shall survive its expiration or earlier termination, unless
Dot Hill terminates this License Agreement in accordance with Section 9
(“Termination”) in which case only Subsections 3(e) (“License Restrictions”) and
3(f) (“No Other Rights Granted”) of Section 3 (“License Rights and
Restrictions”) shall survive. Any rights and licenses that have been granted in
Section 3 (“License Rights and Restrictions”) which will survive based on the
immediately preceding sentence shall continue to be subject to revocation by Dot
Hill under and pursuant to Section 3(c) (“Certain Rights of Revocation”).

20. Headings and Subheadings. Each Party acknowledges and agrees that heading
and subheadings used in this License Agreement have been inserted for the
purpose of convenience in referring to its provisions and, therefore, they shall
not be used to interpret or construe any of the provisions of this License
Agreement.

21. Advice of Legal Counsel; Construction. Each Party acknowledges and
represents that, in preparing and negotiating this License Agreement, it has had
the opportunity to seek advice with respect to its rights and obligations under
this License Agreement from legal counsel and that the provisions of this
License Agreement shall not be construed against either Party by virtue of its
drafting or preparation. As used herein, the word “including” shall not be
deemed to be a word of limitation, but instead shall be deemed to be followed by
the words “without limitation.”

 

Page 26   

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

22. Counterparts; Facsimile Transmissions. This License Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute a single instrument. Each Party acknowledges and
agrees that such executed counterparts may be delivered by a Party to the other
Party through the use of facsimile transmission or electronically through the
submission of pdf files.

23. Entire Agreement. This License Agreement constitutes the entire agreement
between the Parties as to its subject matter and supersedes and replaces all
prior agreements, letters of intent and/or other communications, whether in
written or verbal form, between the Parties as to its subject matter, including
but not limited to the Prior TLA. This License Agreement may be changed only in
a writing that is signed by authorized representatives of both Parties.

IN WITNESS WHEREOF, the Parties through their duly authorized representatives
have executed this License Agreement to become effective as of the Effective
Date, provided, however, that this License Agreement will not take effect unless
a Fourth Amendment to the Development and OEM Supply Contract, which contains an
updated and agreed Exhibit J, Rev. 2, has also been executed by the authorized
representatives of the Parties.

 

DOT HILL SYSTEMS CORP.

 

By:   /s/ Dana W. Kammersgard                                             

Name: Dana W. Kammersgard

Title: President and CEO

 

Date: 10/29/10

 

 

NETAPP HOLDING AND

MANUFACTURING, B.V.

 

By:   /s/ Volker Weisshaar                                        
              

Name: Volker Weisshaar

Title: Director

 

Date: August 12, 2010

 

  

 

NETAPP, INC.

 

 

By:   /s/ Michael W. Wais                                                     

Name: Michael W. Wais

Title: Vice President, Supply Chain Management

 

Date: August 10, 2010

 

 

Page 27   

NetApp and Dot Hill Confidential

Technology License Agreement



--------------------------------------------------------------------------------

Schedule 1.7

Dot Hill Technology

[…***…]

[Remainder of Page Intentionally Left Blank]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 6.1A

Dot Hill Authorization re: Components

[…***…]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 6.1B

List of Entities

[…***…]

[Remainder of Page Intentionally Left Blank]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 6.1C

Dot Hill Authorization re: Tooling and Fixtures

[…***…]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 6.1D

List of Entities

[…***…]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 6.1E

Dot Hill Authorization re: Materials Used in Service of Products

[…***…]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 6.1F

List of Entities

[…***…]

[Remainder of Page Intentionally Left Blank]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 6.4

Technology Used by Dot Hill for […***…] Products,

but Subject to […***…]

As of the date of the execution and delivery by the Parties of this License
Agreement, to Dot Hill’s knowledge […***…].

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 6.5

Technology Used by Dot Hill for […***…] Products,

But […***…]

As of the date of the execution and delivery by the Parties of this License
Agreement, to Dot Hill’s knowledge the following items of Technology are used in
the design and/or manufacture by or for Dot Hill of those […***…] Products
supplied by Dot Hill to NetApp under the Development and OEM Supply Contract,
but for which (i) […***…] or (ii) […***…]:

[…***…]

[Remainder of Page Intentionally Left Blank]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Attachment 1

to Schedule 6.5

[…***…]

[Remainder of Page Intentionally Left Blank]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Attachment 2

to Schedule 6.5

[…***…]

[Remainder of Page Intentionally Left Blank]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 6.8

Equipment and Tools for Sale

[…***…]

[Remainder of Page Intentionally Left Blank]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 6.9(a)

Common Equipment and Tools

[…***…]

[Remainder of Page Intentionally Left Blank]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 6.9(e)

Usage Charges for Common Equipment and Tools

[…***…]

[Remainder of Page Intentionally Left Blank]

 

  

NetApp and Dot Hill Confidential

Technology License Agreement

***Confidential Treatment Requested